              Case 3:18-cr-04683-GPC Document 18 Filed 11/02/18 PageID.31 Page 1 of 1
A0442



                                    United States District Co
                                           SOUTHERN DISTRICT OF CALIFORNIA


              UNITED STATES OF AMERICA

                                    v.
                      Mark Manoogian (2)                                      Case Number:             18-cr-4683-GPC-2

                                                                                                           i)Dio-lq · Z?tl ,.. .
                                                                              NOT FOR PUBLIC VIEW
   To:     The United States Marshal
           and any Authorized United States Officer

         YOU ARE HEREBY COMMANDED to arrest                                             Mark Manoogian (2)
                                                                                                    Name
                                                                                                           ..
   and bring him or her forthwith to the nearest magistrate to answer a(n)

   ~ Indictment      D Information D Complaint                                                                  Probation Violation Petition




                                                                                                                         -
                                                                                                                         ...
                                                                                                                         i-·- :-



                                                                                                                           C>
                                                                                                                            ~
                                                                                                                             (,.)
                                                                                                                                           c
                                                                                                                                           U>
                                                                                                                                           ::J:
                                                                                                                                           :P?!J
                                                                                                                                           :;:0l"'lfl'
                                                                                                                                            U'rn
                                                                                                                                            :::C-
                                                                                                                                               :P..:::
                                                                                                                                                      (")



                                                                                                                              -0               rm
                                                                                                                               ::s:            U)c:J
                                                                                                                                   ;r.:·        U)'
   In violation of Title           , Se(I },\hove
                             ---',---~··--         --    United States Code, Section(s)         ~~~~~~--o~--t"'>-~~
                                                                                                                                                --~
   John Morrill                                                    Clerk of the Court
                              Q
   Name of Issuing Oftic'#fJ.er          iO ,Adt.JJ.11-iCJ
                                                                   Title oflssuing Officer


   s/L. Cervantes. . . .           JU-V~                           10/31/2018; San Diego, CA
   Signature of Deputy ' .     ·               .                  Date and Location


   Bail fixed at $                   ·No Bail                     by              The Honorable Karen S. Crawford
                                                                       ~~~~~~~~~~~~~~~~~~-




                                                                                             Name of Judicial Officer


                                                               RETURN
    This warrant was received and executed with the arrest of the above-named defendant at

    DATE RECEIVED                   NAME AND TITLE OF ARRESTING OFFICER                SIGNATURE OF ARRESTING OFFICER

    DATE OF ARREST
